UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-4067


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

LLOYD JARREAU, JR.,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:13-cr-0051-F-1)


Submitted:     October 22, 2014            Decided:   November 12, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Diana Stavroulakis, Pittsburgh, Pennsylvania, for Appellant.
Jennifer P. May-Parker, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lloyd Jarreau, Jr. appeals his conviction and sentence

after pleading guilty to possession with intent to distribute 28

grams   or    more       of   cocaine    base          and    a    quantity       of    heroin    in

violation of 21 U.S.C. § 841(a)(1) (2012).                                Jarreau’s attorney

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),      asserting        that   there        are    no       meritorious      grounds       for

appeal but raising the issues of whether the district court had

jurisdiction over the case, whether Jarreau’s guilty plea was

knowing and voluntary, whether his appeal waiver was knowing and

voluntary, and whether his sentence was reasonable.                                    Jarreau was

notified of his right to file a pro se supplemental brief but

has not done so.          We affirm.

              First, because Jarreau was indicted and pled guilty to

a federal crime, the district court had jurisdiction over the

case pursuant to 18 U.S.C. § 3231 (2012).                             Counsel next raises

the issue of whether Jarreau’s plea was knowing and voluntary.

              “In    order      for     a    guilty           plea    to     be        valid,    the

Constitution imposes ‘the minimum requirement that [the] plea be

the    voluntary     expression         of    [the           defendant’s]     own        choice.’”

United States v. Moussaoui, 591 F.3d 263, 278 (4th Cir. 2010)

(quoting Brady v. United States, 397 U.S. 742, 748 (1970)).                                      “It

must    reflect      a    voluntary         and       intelligent         choice        among    the

alternative      choices        of   action           open    to    the    defendant.”           Id.

                                                  2
(citation and internal quotations omitted).                        “In evaluating the

constitutional validity of a guilty plea, courts look to the

totality     of   the   circumstances        surrounding          [it],    granting       the

defendant’s       solemn      declaration         of   guilt       a     presumption      of

truthfulness.”       Id. (citation and internal quotations omitted).

             In   federal     cases,       Rule   11    of   the       Federal    Rules    of

Criminal Procedure “governs the duty of the trial judge before

accepting a guilty plea.”                Boykin v. Alabama, 395 U.S. 238, 243

n.5 (1969).        Rule 11 “requires a judge to address a defendant

about to enter a plea of guilty, to ensure that he understands

the law of his crime in relation to the facts of his case, as

well as his rights as a criminal defendant.”                           United States v.

Vonn, 535 U.S. 55, 62 (2002).               We “accord deference to the trial

court’s      decision    as    to    how     best      to    conduct       the    mandated

colloquy.”        United States v. DeFusco, 949 F.2d 114, 116 (4th

Cir. 1991).        A guilty plea may be knowingly and intelligently

made based on information received before the plea hearing.                               See

id.;   see    also   Bradshaw       v.    Stumpf,      545 U.S. 175,   183    (2005)

(trial court may rely on counsel’s assurance that the defendant

was properly informed of the elements of the crime).

             “A federal court of appeals normally will not correct

a legal error made in criminal trial court proceedings unless

the    defendant     first    brought       the    error     to    the    trial     court’s

attention.”       Henderson v. United States, 133 S. Ct. 1121, 1124

                                             3
(2013)    (citing   United   States   v.    Olano,    507 U.S. 725,   731

(1993)).     Federal Rule of Criminal Procedure 52(b) creates an

exception to the normal rule, providing “[a] plain error that

affects substantial rights may be considered even though it was

not brought to the court’s attention.”        Fed. R. Crim. P. 52(b).

            When a defendant does not seek to withdraw his guilty

plea in the district court, we review any claims that the court

erred at his guilty plea hearing for plain error.              United States

v. Martinez, 277 F.3d 517, 524, 527 (4th Cir. 2002).                It is the

defendant’s burden to show (1) error; (2) that was plain; (3)

affecting    his    substantial   rights;    and     (4)    that    we   should

exercise our discretion to notice the error.                See id. at 529,

532.     To show prejudice, he “must show a reasonable probability

that, but for the error, he would not have entered the plea.”

United States v. Dominguez Benitez, 542 U.S. 74, 83 (2004).

            We have reviewed the record and conclude that Jarreau

fails to show any plain error by the district court, and his

guilty plea was knowing and voluntary based on a totality of the

circumstances.      Jarreau pled guilty because he was guilty, and

he received a substantial benefit from his plea agreement.                  His

decision to plead guilty was a voluntary and intelligent choice

among the alternative choices of action open to him.

            Counsel next questions whether Jarreau’s appeal waiver

was knowing and voluntary.        “Plea bargains rest on contractual

                                      4
principles, and each party should receive the benefit of its

bargain.”    United States v. Blick, 408 F.3d 162, 173 (4th Cir.

2005) (citation and internal quotations omitted).     “A defendant

may waive the right to appeal his conviction and sentence so

long as the waiver is knowing and voluntary.”     United States v.

Davis, 689 F.3d 349, 354 (4th Cir. 2012) (citing United States

v. Marin, 961 F.2d 493, 496 (4th Cir. 1992)).       We review the

validity of an appeal waiver de novo, and we “will enforce the

waiver if it is valid and the issue appealed is within the scope

of the waiver.”    Id. (citing Blick, 408 F.3d at 168).   While the

validity of an appeal waiver often depends on the adequacy of

the plea colloquy, the issue ultimately depends on the totality

of the circumstances.   Blick, 408 F.3d at 169.

            We have reviewed the plea agreement and the Rule 11

hearing, and we conclude that Jarreau’s appellate waiver was

knowing and voluntary.     The district court questioned Jarreau

concerning the waiver, and Jarreau confirmed his understanding.

However, because the Government has not moved to dismiss the

appeal, we decline to enforce the waiver in this appeal.

            Finally, counsel questions whether Jarreau’s sentence

was reasonable.    We review a sentence for reasonableness using

an abuse of discretion standard.     United States v. McManus, 734
F.3d 315, 317 (4th Cir. 2013) (citing Gall v. United States, 552
U.S. 38, 51 (2007)).     First, we consider whether the district

                                 5
court     committed      any     significant        procedural       error,    such     as

improperly calculating the Guidelines range, failing to consider

the    sentencing       factors    under     18    U.S.C.     § 3553(a)     (2012),     or

failing to adequately explain the sentence.                          United States v.

Allmendinger, 706 F.3d 330, 340 (4th Cir.), cert. denied, 133 S.

Ct. 2747 (2013).         If the sentence is procedurally reasonable, we

then    consider        its     substantive        reasonableness,         taking     into

account    the     totality       of   the       circumstances       and    giving    due

deference to the district court’s decision.                      Gall, 552 U.S. at

51.     We presume that a sentence within or below a properly

calculated Guidelines range is substantively reasonable.                            United

States v. Susi, 674 F.3d 278, 289 (4th Cir. 2012).

            In sentencing, the district court must first correctly

calculate the defendant’s sentencing range under the Sentencing

Guidelines.       Allmendinger, 706 F.3d at 340.                 The court is next

required to give the parties an opportunity to argue for what

they    believe    is    an    appropriate        sentence,    and    the   court     must

consider those arguments in light of the factors set forth in 18

U.S.C. § 3553(a) (2012).               Id.       When rendering a sentence, the

court    must     make    and     place    on     the   record   an    individualized

assessment based on the particular facts of the case.                               United

States v. Carter, 564 F.3d 325, 328, 330 (4th Cir. 2009).                               In

explaining the sentence, the “sentencing judge should set forth

enough to satisfy the appellate court that he has considered the

                                             6
parties’ arguments and has a reasoned basis for exercising his

own legal decisionmaking authority.”                    Rita v. United States, 551
U.S. 338, 356 (2007).           While a court must consider the statutory

factors     and   explain       its       sentence,      it     need    not    explicitly

reference    §    3553(a)      or   discuss       every       factor   on     the    record.

United States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).

            We    have      reviewed        the    record        and     conclude          that

Jarreau’s sentence is procedurally and substantively reasonable,

and the district court did not abuse its discretion in imposing

the   sentence.          The   district         court     properly      calculated         his

advisory Guidelines range and reasonably determined a sentence

of 96 months in prison followed by supervised release for life

was appropriate in his case.                The court granted the Government’s

motion for a downward departure based on Jarreau’s substantial

assistance and sentenced him below his Guidelines range of 135

to 168 months.         The court declined to sentence him as low as the

Government      recommended,        but    it    adequately      explained          that    the

sentence was appropriate based on Jarreau’s criminal history and

the need to protect the public from his drug dealing.

            In accordance with Anders, we have reviewed the entire

record    and     have    found       no    meritorious         issues       for     appeal.

Accordingly,      we    affirm      the    district      court’s       judgment.           This

court    requires      that    counsel       inform       his    or    her    client,       in

writing, of his or her right to petition the Supreme Court of

                                             7
the United States for further review.                   If the client requests

that    a    petition     be   filed,   but   counsel    believes    that    such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                    Counsel’s motion

must state that a copy thereof was served on the client.

               We dispense with oral argument because the facts and

legal       contentions    are   adequately     presented    in     the    materials

before      the   court    and   argument     would   not   aid   the     decisional

process.

                                                                            AFFIRMED




                                          8